Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of copending Application No. 17/002,212. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 20 in the application merely defines an obvious variation of an information processing apparatus disclosed and claimed in the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-8, 11-12, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to JP-4720274.
	JP-4720274 discloses the following claimed subject matter:
Re-claim 1, an information processing apparatus comprising a processor (30) configured to:
acquiring physical property information on physical properties of a recording medium (described as different types of medium, ¶ [0034], [0044]-[0045], [0058], [0060]) and on physical properties of ink (described as different types of inks, ¶ [0041]-[0042], [0046]) to be ejected onto the recording medium and setting information (defined as selected nozzle(s), dot sizes; ¶ [0043]-[0044]) on a setting of a device configured to eject the ink onto the recording medium, the ink including a first ink (target ink dot) and a second ink (peripheral ink dot): deriving a feature quantity (defined as IAD; ¶ [0065]) relating to characteristics of the ink (defined as dot spreading) based on behavior of the first ink to be ejected onto the recording medium and of the second ink to be ejected to a position adjacent to the first ink ejected, using the physical property information and the setting information; and outputting information on graininess (¶ [0020]-[0021]) of an image to be formed on the recording medium based on the feature quantity (see granularity index GI; ¶ [0105], [0108], [0112]).
Re-claim 20, a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: acquiring physical property information on physical properties of a recording medium and on physical properties of ink to be ejected onto the recording medium and setting information on a setting of a device configured to eject the ink onto the recording medium, the ink including a first ink and a second ink: deriving a feature quantity relating to characteristics of the ink based on behavior of the first ink to be ejected onto the recording medium and of the second ink to be ejected to a position adjacent to the first ink ejected, using the physical property information and the setting information; and outputting information on graininess of an image to be formed on the recording medium based on the feature quantity. (See in addition to ¶ [0023], claim 9)

Re-claim 2, wherein the processor derives, as the feature quantity, a size of a periodic ink aggregate formed by continuously overlapping the ink and a probability of forming the periodic ink aggregate. (¶ [0040])

Re-claim 3, wherein the processor derives, as the behavior, a first deviation amount indicating a deviation of a position of the first ink ejected onto the recording medium, a second deviation amount indicating a deviation of a position when the first ink and the second ink overlap, and an overlapping amount indicating an amount of overlapping when the first ink and the second ink overlap. (see ¶ [0076]-[0085], [0086]-[0093], [0097])

Re-claim 4, wherein the processor derives, as the behavior, a first deviation amount indicating a deviation of a position of the first ink ejected onto the recording medium, a second deviation amount indicating a deviation of a position when the first ink and the second ink overlap, and an overlapping amount indicating an amount of overlapping when the first ink and the second ink overlap. (see also ¶ [0076]-[0085], [0086]-[0093], [0097])

Re-claim 7, wherein the processor derives, as the feature quantity, a size of a periodic ink aggregate formed by continuously overlapping the inks and a probability of forming the periodic ink aggregate and the processor derives the probability using the first deviation amount and the overlapping amount. (see also claims 2, 3 rejection as noted)

Re-claim 8, wherein the processor derives, as the feature quantity, a size of a periodic ink aggregate formed by continuously overlapping the inks and a probability of forming the periodic ink aggregate. and the processor derives the probability using the first deviation amount and the overlapping amount. (see also claims 2, 3 rejection as noted)

Re-claim 11, wherein the processor derives the size of the periodic ink aggregate using the probability and the second deviation amount. (see also ¶ [0040])

Re-claim 12, wherein the processor derives the size of the periodic ink aggregate using the probability and the second deviation amount. (see also ¶ [0040])

Re-claim 15, wherein the processor further derives a visual characteristic for evaluating perception of the ink ejected onto the recording medium using the feature quantity, derives a value indicating the graininess based on the feature quantity and the visual characteristic, and outputs the information on the graininess depending on the value indicating the graininess. (¶ [0108], [0112])

Re-claim 16, wherein, in a case where the value indicating the graininess exceeds a predetermined threshold value, the processor notifies a user that a quality of the image is poor. (¶ [0113])

Re-claim 17, wherein, in a case where the value indicating the graininess exceeds a predetermined threshold value, the processor derives corrected setting information with which the value indicating the graininess is lower than the predetermined threshold value and gives notice of the corrected setting information. (see granularity index GI calculation; ¶ [0105], [0108], [0112]-[0116])

Re-claim 18, wherein, in a case where the value indicating the graininess exceeds a predetermined threshold value, the processor corrects the setting information to achieve the value indicating the graininess equal to or lower than the predetermined threshold value. (see granularity index GI calculation; ¶ [0105], [0108], [0112]-[0116])

Re-claim 19, wherein the processor corrects at least one of a printing speed and an image density included in the setting information to achieve the value indicating the graininess equal to or lower than the predetermined threshold value. (¶ [0052], [0056], [0115])
 	 
Allowable Subject Matter
Claims 5-6, 9-10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 9,028,030 B2 to Takekoshi et al. (fig.15) discloses the contact angle and visual graininess relationship when more inks applied to the medium surface.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853